Citation Nr: 0939696	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a nose fracture, and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a headaches 
disorder, claimed as facial pain with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 8, 1959 to March 
24, 1961 and from March 31, 1961 to December 6, 1961.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a nose fracture.  

In a rating decision of August 1989, the RO denied 
entitlement to service connection for a nasal fracture.  The 
Veteran voiced no disagreement with that determination, which 
has now become final.  Since the time of the August 1989 
rating decision, the Veteran has submitted additional 
evidence in an attempt to reopen his claim.  As noted above, 
the RO found that there was no new evidence to show the 
Veteran sustained a nasal fracture in service, and the 
current appeal ensued.

According to a March 2009 statement of the case, it appears 
that the RO implicitly reopened the Veteran's claim for 
service connection for residuals of a nasal fracture by 
addressing the merits of the claim without specifically 
finding that new and material evidence had been submitted.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).  

The Board notes that the Veteran filed claims for service 
connection for a deviated septum, chronic sinusitis, and 
facial pain with headaches in conjunction with his claim to 
reopen the matter of service connection for residuals of a 
nose fracture.  These issues were addressed as residuals of a 
nose fracture in the April 2005 RO decision and again in a 
separate March 2008 rating decision.  Although the Veteran 
did not file a notice of disagreement or substantive appeal 
regarding the March 2008 rating decision, the Veteran has 
perfected his appeal regarding the April 2005 rating 
decision.  Liberally construing the procedural development in 
the Veteran's favor, the Board finds that these issues are on 
appeal before the Board.  Thus, the issues on appeal are as 
listed on the title page.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDINGS OF FACT

1.  Service connection for residuals of a nose fracture was 
denied by the RO in a August 1989 rating decision.  Notice 
was issued to the Veteran.  The Veteran did not appeal the 
decision.  

2.  Evidence received since the August 1989 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for residuals of a nose fracture.

3.  A nose fracture was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.

4.  A deviated septum was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.

5.  Chronic sinusitis was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.

6.  A headaches disorder did not manifest within one year 
from service separation, and the probative evidence of record 
establishes that a headaches disorder is not related to any 
incident or incidents of the Veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final August 1989 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a nasal fracture is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).

2.  A nose fracture was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  A deviated septum was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

4.  Chronic sinusitis was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

5.  A headaches disorder was not incurred in or aggravated by 
active service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an August 1989 rating decision, the RO denied the claim 
for entitlement to service connection for nose fracture.  The 
evidence at that time failed to show that the Veteran had a 
nose fracture.  The Veteran was notified of this decision in 
August 1989.  The Veteran did not appeal this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 2004, the Veteran requested to reopen the claim 
for service connection for residuals of a nose fracture.  The 
evidence submitted since the August 1989 rating decision 
includes private and VA treatment and examination reports, 
and the Veteran's testimony at an RO hearing in October 2007, 
and at a subsequent hearing before the Board in August 2009.

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for a nasal 
fracture.  2004 through 2008 VA treatment and examination 
reports and a private treatment report are new because this 
evidence has not been previously submitted to agency 
decisionmakers, and it is neither cumulative nor redundant.  
The private treatment report and VA treatment reports are 
material because they relate to an unestablished fact 
necessary to substantiate the claim.  The treatment reports 
raise a reasonable possibility of substantiating the claim 
because this evidence indicates that the Veteran had a nasal 
fracture.  Specifically, VA treatment records dated in 2005 
and 2008 raise a reasonable possibility of substantiating the 
claim because this evidence indicates that the Veteran 
incurred a nasal trauma and fracture in service.  A claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Given the state of the current record and the newly-received 
evidence, the Board finds that new and material evidence has 
been submitted.  Thus, the claim for service connection for 
residuals of a nose fracture is reopened.  The issue of 
service connection for residuals of a nose fracture will be 
discussed on the merits below.  The Board notes that the 
Veteran has been apprised of applicable law and regulations 
and of the reasons and bases for the RO's determination.  
Thus, he is not prejudiced by the decision below.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the Veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disorder is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of a disability. 

The evidentiary record includes VA treatment records and 
examination reports and a private treatment report.  A 
February 2004 private treatment report indicates that the 
Veteran had a nose fracture and has chronic sinusitis.  
Subsequent VA treatment reports and a 1993 VA examination 
report include an assessment of deviated septum and 
headaches.  VA treatment reports in 2005 and 2008 also noted 
that the Veteran has nasal airway obstruction as a result of 
nasal trauma or nasal fracture in service.  

With respect to Hickson element (2), service treatment 
records dated March 4, 1961 reflect a diagnosis of wound, 
lacerated, face, no artery or nerve involvement.  The record 
further shows the Veteran's condition was improved and 
following a two day duration in the hospital or infirmary, he 
was discharged to duty.  Another service treatment record 
dated March 7, 1961 notes that the Veteran had a laceration 
over the right eye and sutures were removed.  In addition, 
the November 1961 separation examination reflects that 
Veteran had a well healed scar "L" shaped on his nose.  
However, review of the Veteran's service treatment records 
are absent of any complaints, treatment, or diagnosis 
relating to a nasal fracture, deviated septum, chronic 
sinusitis, and headaches.  Upon discharge from service, the 
Veteran denied having any frequent or severe headache, nose 
trouble, sinusitis, bone, joint, or other deformity on the 
Report of Medical History associated with separation 
examinations dated in March and November 1961.  Similarly, 
clinical evaluations of the Veteran's nose and sinuses, as 
well as neurologic evaluations, were normal, as reflected in 
the March 1961 and November 1961 discharge examination 
reports.  

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that residuals of a nasal 
fracture, a deviated septum, chronic sinusitis, and facial 
pain with headaches are related to a disease or injury that 
occurred in service.  The question is whether the evidence is 
at least in equipoise as to whether the Veteran currently has 
the claimed disabilities which are related to service.  The 
Board finds that the evidence is not in equipoise but 
preponderates against the claim.  

After review of the private treatment records, the Board 
finds that the competent and credible evidence of record does 
not show that any residual of a nasal fracture, deviated 
septum, chronic sinusitis, or headaches disorder began in 
service, nor have they been shown to be in any way related to 
service to include any in-service assault.  

The medical evidence does not establish that the Veteran 
incurred any nose fracture.  There is no evidence of a nose 
fracture in service or since service.  In fact, a 1993 VA 
examination contains a radiographic report for a nasal series 
stating no fracture or other pathology.  

As previously indicated, in March 2005 a VA physician noted 
that the Veteran had nasal airway obstruction service related 
nasal trauma.  Additionally, in January 2008 a VA physician 
opined that the Veteran's nasal airway obstruction is at 
least as likely as not related to his history of assault and 
facial trauma incurred during the Veteran's military service.  
There is, however, no indication that these examiners based 
his opinion on anything other than a subjective history 
provided by the Veteran.  The record, as noted above, clearly 
documents the Veteran's facial wound.  However, there is no 
independent, objective evidence of record suggesting that the 
Veteran incurred any nasal fracture in service.  Thus, the 
Board rejects the 2005 and 2008 VA opinions because they are 
inconsistent with the other objective evidence of record, 
i.e., the service treatment records and VA examination 
reports including radiographic reports. 

Furthermore, the VA examiner noted that the Veteran's 
headaches are not related to the Veteran's in-service assault 
based on the Veteran's lack of complaint in service and 
negative clinical examinations at separation.  Although a 
private physician relates chronic sinusitis with headaches 
and facial tenderness to a nasal fracture, such opinion is 
also inconsistent with the objective evidence of record.  
Medical history provided by a Veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board is cognizant of recent decisions 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
this area, such as Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) wherein the Court held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran and that the critical question is whether that 
history was accurate.  However, in this case, the Veteran's 
medical history shows no nose fracture.  See also, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a Veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the Veteran).  
The Board notes that the Veteran had surgery on his nose in 
1988, 1998, and 2005 with preoperative diagnoses of nasal 
airway obstruction, tip ptosis, and intranasal valve collapse 
on the right.  However, the record reflects no finding of a 
nasal fracture.

With respect to whether a relationship can be established 
between the Veteran's headaches and service on a presumptive 
basis, it is noted that there is no medical evidence of a 
diagnosis of headaches within the first post-service year.  
Given the absence of the documentation of headaches in the 
first post-service year, entitlement to service connection 
for such disability may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Appellate assertions from the Veteran and his sister have 
been considered, and it is acknowledged that the Veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, their statements are rejected as they are of 
no probative value.  The Veteran has not submitted any 
credible medical evidence to support his contentions or which 
establishes that he incurred a nasal fracture in service.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, such is not demonstrated in this case.  Moreover, as 
noted above, the Board does not find the Veteran's 
contentions in this regard to be credible, when viewed in 
conjunction with the record as a whole.  

In essence, the Board affords the Veteran's statements less 
probative weight in light the available objective evidence of 
record.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.) 

A significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It is significant to point 
out that the evidence of record establishes that the Veteran 
was not treated for a nose disorder until 1988, many years 
after his discharge from service.  Since the first occurrence 
of a nose disorder is noted over 17 years after his 
separation from active duty in 1961, with no medical evidence 
otherwise relating any nose disorder to his military service 
and no evidence of a continuity of symptomatology, this is 
too remote from service to be reasonably related to service 
and this weighs heavily against the claim.  Id.  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
this case, the service treatment records, a lapse in time, 
and other evidence of record, factor against the Veteran's 
claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection.  Thus, the benefit of the doubt doctrine 
does not apply to the instant case and the claims are denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed.  Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, with regard to the claim to reopen, the Board 
notes that the Veteran's claim has been reopened; thus, he 
has not been prejudiced in this regard.

The RO provided a VCAA notice letter to the Veteran in 
November 2004, before the original adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have. The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in December 2007, and the 
Veteran's claims were readjudicated in a supplemental 
statements of the case dated in October 2008 and March 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, 
in this case, as service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
Examination was performed in January 2009 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disabilities.  Private and VA treatment records dated from 
1988 to 2008 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained. The Veteran has been afforded the 
opportunity to present testimony at a hearing on appeal 
before the undersigned Veterans Law Judge. Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).






ORDER

New and material evidence having been received, the claim for 
service connection for a nose fracture is reopened and is 
granted only to that extent.

Entitlement to service connection for residuals of a nose 
fracture is denied.

Entitlement to service connection for a deviated septum is 
denied.

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for facial pain with 
headaches is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


